Denied and Opinion Filed September 1, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-01030-CV

                               IN RE: TRACY NIXON, Relator

                      On Appeal from the 301st Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DF-00-14691-T

                              MEMORANDUM OPINION
                   Before Chief Justice Wright and Justices Lang and Brown
                               Opinion by Chief Justice Wright

       Before the Court is relator’s single-page petition for writ of mandamus filed on August

30, 2016. Relator complains of the trial court’s purported refusal to hold a hearing on relator’s

request to terminate his parental rights. Relator has not included a copy of the motion to

terminate his parental rights or his request for hearing, and does not explain when or how the

trial court denied the request for hearing. The petition is not certified and includes no appendix

or record.

       An appellate court must deny mandamus relief if the relator’s petition fails to comply

with the requirements of Rule 52.3 in such a manner that the appellate court is precluded from

conducting a meaningful review of the trial court's order. See In re Layton, No. 07-07-0490-CV,

2007 WL 4531939, *1 (Tex. App.—Amarillo Dec.19, 2007, orig. proceeding). Further, where

the complaint concerns the trial court’s failure to act, the mandamus record must show the

                                                1
motion has been actually brought to the trial court’s attention or presented for a ruling. See In re

Layton, 257 S.W.3d 794, 795 (Tex. App.—Amarillo 2008, orig. proceeding).

       Here, relator’s petition fails to meet the requirements of Rules 52.3(j), 52.3(k), and

52.7(a)(1) of the Texas Rules of Appellate Procedure, and the Court is unable to conduct a

meaningful review of the orders of which relator complains. TEX. R. APP. P. 52.3(j), 52.3(k),

52.7(a)(1); see also In re Spencer, 05-04-00055-CV, 2004 WL 68149, at *1 (Tex. App.—Dallas

Jan. 16, 2004, orig. proceeding) (mem. op.) (denying petition for failure to comply with

requirements of rule 52).

       The Court DENIES relator’s petition for writ of mandamus.




                                                     /Carolyn Wright/
                                                     CAROLYN WRIGHT
                                                     CHIEF JUSTICE



161030F.P05




                                                 2